United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Cleveland, OH, Employer
)
_________________________________________ )
J.H., Appellant

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-114
Issued: July 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2010 appellant filed a timely appeal from the April 19, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP),1 which found she was at
fault in the creation of a $1,213.04 overpayment. Pursuant to the Federal Employees’
Compensation Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly found appellant at fault in creating a $1,213.04
overpayment of compensation from September 16 to 26, 2009.

1

Because using the date of delivery, October 19, 2010, would result in a loss of appeal rights, the appeal is
considered to be timely filed as of the date of the postmark, October 13, 2010. 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 18, 2004 appellant, a 47-year-old processing clerk, sustained an injury in the
performance of duty when she fell in a parking lot. OWCP accepted her claim for right leg
contusion, right ankle fracture, left ankle fracture and left ankle arthritis. Appellant received
compensation for temporary total disability on the periodic rolls.
Appellant returned to full-time limited duty on September 16, 2009 but received through
direct deposit a periodic payment of $3,087.74 in compensation for total disability for the period
August 30 to September 26, 2009. OWCP made a preliminary determination that she was at
fault in creating a $1,213.04 overpayment from September 16 to 26, 2009 because she knew or
reasonably should have known that she was not entitled to wage-loss compensation after
returning to full-time work.
Appellant completed an overpayment recover questionnaire showing $3,292.74 in
monthly income, $3,534.55 in monthly expenses, one dependent and $39,000 in real estate assets
with $408.00 in related mortgage and homeowner’s association expenses. She explained that all
real properties in her name were in foreclosure proceedings and that she was running a deficit in
her monthly expenses and debts, “therefore a repayment for this error would add to this
hardship.” Appellant added that she believed the incorrect payment was not her fault because
“auto pay received on monthly basis.” She requested a review of the written record.
In a decision dated April 19, 2010, OWCP finalized its preliminary findings. It noted that
appellant did not contest the fact or amount of the overpayment. OWCP found that she was at
fault in the matter and that she now understood the conditions of an overpayment and that a lack
of communication also led to the error. It determined that repayment should be made by
deducting $50.00 from continuing compensation payments.3
On appeal, appellant contests the repayment method.
disallowed and OWCP’s use of a consumer expenditure survey.

She questions the expenses

LEGAL PRECEDENT
FECA places limitations on the right to receive compensation: While an employee is
receiving compensation, she may not receive salary, pay or remuneration of any type from the
United States, with certain exceptions.4 It is therefore well established that an employee is not
entitled to compensation for temporary total disability after returning to work.5 “Temporary total

3

Appellant was at that time in receipt of a schedule award.

4

5 U.S.C. § 8116(a).

5

E.g., Tammi L. Wright, 51 ECAB 463, 465 (2000) (where the record established that the employee returned to
work at the employing establishment for four hours per day from August 7, 1996 to January 8, 1997 but received
compensation for total disability for that same period, the Board found that the employee received an overpayment
of compensation).

2

disability” is defined as the inability to return to the position held at the time of injury or earn
equivalent wages or perform other gainful employment.6
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled. Section 8129(b) describes the only exception:
“Adjustment or recovery by the United States may not be made when incorrect
payment had been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [the Act] or would be against
equity and good conscience.”7
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments she receives
from the Office are proper. The recipient must show good faith and exercise a high degree of
care in reporting events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) Made an incorrect statement as to a material fact which she knew or should
have known to be incorrect; or (2) Failed to provide information which she knew or should have
known to be material; or (3) Accepted a payment which she knew or should have known to be
incorrect.8
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that she is being overpaid.9
ANALYSIS
Appellant does not contest the fact or amount of the overpayment. She returned to fulltime limited duty on September 16, 2009 but received compensation for total disability through
September 26, 2009. As appellant was not entitled to compensation for temporary total disability
after returning to full-time work, an overpayment arose over that 11-day period. Her periodic
payments were $3,087.74 every 28 days. The overpayment amounted to $1,213.04 ($3,087.74 x
11/28 = $1,213.04). The Board will affirm OWCP’s April 19, 2010 decision on the issues of fact
and amount of overpayment.
The record shows, however, that appellant received the payment in question through
direct deposit. In cases where a claimant receives compensation through electronic fund
transfers, to establish fault for accepting such payments, OWCP must show that the claimant
6

20 C.F.R. § 10.400(b).

7

5 U.S.C. § 8129(b).

8

20 C.F.R. § 10.433(a).

9

Id. at § 10.433(b).

3

knew or should have known at the time of deposit that the payment was incorrect.10 The Board
has held that an employee who receives payments from OWCP in the form of a direct deposit
might not be at fault the first time an incorrect payment is deposited into her account.11
Although appellant accepted the overpayment in this case by gaining control of the funds
deposited into her account pursuant to her authorization, OWCP has not shown that she knew or
should have known at the time of deposit that the September 26, 2009 payment was incorrect.
The Board will therefore set aside OWCP’s April 19, 2010 decision on the issues of fault and
recovery. The Board will remand the case for consideration of waiver based on appellant’s
current financial circumstances.
CONCLUSION
The Board finds that appellant received a $1,213.04 overpayment from September 16
to 26, 2009. The Board also finds that OWCP has not established the element of fault.
ORDER
IT IS HEREBY ORDERED THAT the April 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed on the issues of fact and amount of overpayment
but set aside on the issue of fault. The case is remanded for further action consistent with this
opinion.
Issued: July 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

C.S., Docket No. 10-926 (issued March 16, 2011) and cases cited therein.

11

Tammy Craven, 57 ECAB 689 (2006).

4

